NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
KAREN L. WILLIS,
Appellant,
V.
CAN’T STOP PRODUCTIONS, INC.,
Appellee.
2012-1109 _
(Cancellation N0s. 92{)51213 & 92051215)
Appeal from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 Board.
ON MOTION
ORDER
Upon consideration of Karen L. WiI1is’s motion for an
extension of time to file her principal brief
IT ls ORDERED THAT:
The motion is granted The briefing schedule is fur-
ther stayed pending resolution of the motion to disrniss.
Fed. Cir. R. 31(c).

W1LL1s v. cANT sTOP 2
FOR THE COURT
MAR 0 2  lsi Jan Horbaly
D te
a J an Horbaly
C1erk
ccc Karen L. Willis
Jay A. Bondell, Esq. FlLED
us count or APPEALs mn
324 ms FEnL=nALc1acurr
NAR U2 2012
JAN HORBAlV
CLEBK
§